o ea IN HD A BP W NO —

NM WB NO WN WN WN NO DN NO KH HH KF KF PO OF OSE OSU eS
oa nN HDB On FP WD NY §|§ DT Oo WB aI DB A Hh W PY KK CO

Case 2:18-cv-02006-JAM-KJN Document 28 Filed 04/20/20 Page 1of5

FILED

APR 20 2020
SHE HEROS PEATE SEns
Y nae

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

GEORGE HOZI, individually, and on behalf of| Case No.: 2:18-cv-02006-JAM-KJN
other members of the general public similarly
situated; MANUEL CHAVIRA, individually, | Honorable John A. Mendez
and on behalf of other members of the general | Courtroom 6

public similarly situated;
CLASS ACTION

Plaintiffs,
[PROPOSED] FINAL ORDER

VS. GRANTING FINAL APPROVAL OF
CLASS ACTION SETTLEMENT AND
INTEGRATED ENERGY TECHNOLOGIES | JUDGMENT

INC., an unknown business entity;
DONCASTERS GCE, an unknown business [Plaintiffs’ Motion for Final Approval of

entity; and DOES 1 through 100, inclusive, Class Action Settlement and Declaration of

Settlement Administrator (Nick Castro) filed
Defendants. concurrently herewith]

Date: April 21, 2020
Time: 1:30 p.m.
Courtroom: 6
Complaint Filed: May 4, 2018
FAC Filed: June 1, 2018
SAC Filed: December 16, 2019
Trial Date: None Set

 

 

 

 

 
ao NN

oO

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-cv-02006-JAM-KJN Document 28 Filed 04/20/20 Page 2 of 5

This matter has come before the Honorable John A. Mendez in Courtroom 6 of the
above-entitled Court, located at 501 I Street, Sacramento, California 95814, on Plaintiffs
George Hozi and Manuel Chavira’s (“Plaintiffs”) Motion for Final Approval of Class Action
Settlement (“Motion for Final Approval’’).

On November 19, 2019, the Court issued an order granting Plaintiffs’ Motion for
Preliminary Approval of Class Action Settlement (“Preliminary Approval Order”) (Dkt. No.
19), and thereby preliminarily approved the settlement of the above-entitled action (“Action”) in
accordance with the Joint Stipulation and Settlement Agreement of Class Action and PAGA
Claims (“Settlement,” “Agreement,” or “Settlement Agreement”) entered into by and between
Plaintiffs and Defendant Doncasters US Fabrications Inc., formerly known as Integrated Energy
Technologies Inc. (“Defendant”), which, together with the exhibits annexed thereto set forth the
terms and conditions for settlement of the Action.

Having reviewed the Settlement Agreement and duly considered the parties’ papers and
oral argument, and good cause appearing,

THE COURT HEREBY ORDERS, ADJUDGES, AND DECREES AS FOLLOWS:

1. All terms used herein shall have the same meaning as defined in the Settlement
Agreement and Preliminary Approval Order. |

2. This Court has jurisdiction over the claims of the Class Members asserted in this
proceeding and over all parties to the Action.

3. With respect to the Class and for purposes of approving this Settlement only, this
Court finds that: (a) the members of the Class are ascertainable and so numerous that joinder of
all members is impracticable; (b) there are questions of law or fact common to the Class, and
there is a well-defined community of interest among members of the Class with respect to the
subject matter of the Action; (c) the claims of Plaintiffs are typical of the claims of the members
of the Class; (d) a class action is superior to other available methods for an efficient
adjudication of this controversy; and (e) the counsel of record for Plaintiffs, Lawyers for Justice,

PC, is qualified to serve as counsel for the Class. The Class is hereby defined to include:

1

 

 

 

[PROPOSED] FINAL APPROVAL ORDER AND JUDGMENT

 
on nN Hn wn FSF YH WY

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-cv-02006-JAM-KJN Document 28 Filed 04/20/20 Page 3 of 5

All current and former non-exempt, hourly employees employed by Defendant in

California at any time from May 4, 2014 to November 19, 2019.

4. The Court confirms Lawyers for Justice, PC as counsel for the Class (‘Class
Counsel”), and Plaintiffs George Hozi and Manuel Chavira as representatives of the Class
(“Class Representatives”).

5. The Notice of Class Action Settlement (“Notice”) that was provided to the Class
Members fully and accurately informed the Class Members of all material elements of the
Settlement and of their opportunity to participate in, object to or comment thereon, or to seek
exclusion from, the Settlement; was the best notice practicable under the circumstances; was
valid, due, and sufficient notice to all Class Members; and complied fully with the laws of the
State of California, the United States Constitution, due process and other applicable law. The
Notice fairly and adequately described the Settlement and provided Class Members with
adequate instructions and a variety of means to obtain additional information.

6. The Court hereby grants final approval to the Settlement and finds that it is
reasonable and adequate, and in the best interests of the Class as a whole. More specifically, the
Court finds that the Settlement was reached following meaningful discovery and investigation
conducted by Class Counsel; that the Settlement is the result of serious, informed, adversarial,
and arms-length negotiations between the parties; and that the terms of the Settlement are in all
respects fair, adequate, and reasonable. In so finding, the Court has considered all of the
evidence presented, including evidence regarding the strength of the Plaintiffs’ case; the risk,
expense, and complexity of the claims presented; the likely duration of further litigation; the
amount offered in the Settlement; the extent of investigation and discovery completed; and the
experience and views of Class Counsel. The Court has further considered the absence of any
objections to the Settlement and requests to be excluded from the Settlement (“Requests for
Exclusion”) by Class Members. Accordingly, the Court hereby directs that the Settlement be
affected in accordance with the Settlement Agreement and the following terms and conditions.

7. A full opportunity has been afforded to Class Members to participate in the Final

Approval Hearing, and all Class Members and other persons wishing to be heard have been

2

 

 

 

[PROPOSED] FINAL APPROVAL ORDER AND JUDGMENT

 
o wo ss NH OW FPF WH YO —

ro po wo wp WNW WN NV WN NPN F|- FF FS YF KF Fe  —_|_— |
oo aI NH An FL WO NY K§ DOD O CO I DB vA FP W NY KF CO

Case 2:18-cv-02006-JAM-KJN Document 28 Filed 04/20/20 Page 4 of 5

heard. Class Members also have had a full and fair opportunity to exclude themselves from the
Settlement. Accordingly, the Court determines that all Class Members who did not submit a
timely and validly Request for Exclusion to the Settlement Administrator (“Settlement Class
Members”) are bound by this Final Approval Order and Judgment.

8. The Court finds that payment of Settlement Administration Costs in the amount
of $5,000 is appropriate for the services performed and costs incurred and to be incurred for the
notice and settlement administration process. It is hereby ordered that the Settlement
Administrator, Simpluris, Inc., shall issue payment to itself in the amount of $5,000, in
accordance with the Settlement Agreement.

9. The Court finds that the allocation of $20,000 toward penalties under the
California Private Attorneys General Act of 2004 (““PAGA Payment”), is fair, reasonable, and
appropriate, and hereby approved. The Settlement Administrator shall distribute the PAGA
Payment as follows: the amount of $15,000 to the California Labor and Workforce
Development Agency, and the amount of $5,000 to be included in the Net Settlement Amount
for distribution to Settlement Class Members, according to the terms set forth in the Settlement
Agreement.

10. The Court hereby enters Judgment by which Settlement Class Members shall be
conclusively determined to have given a release of any and all Released Claims against the
Released Parties, as set forth in the Settlement Agreement and Notice.

11. It is hereby ordered that Defendant shall transmit the Maximum Settlement
Amount to the Settlement Administrator within ten (10) business days of the date of Final
Approval, in accordance with the Settlement Agreement.

12. ‘It is hereby ordered that the Settlement Administrator shall distribute Settlement
Payments to the Settlement Class Members once all preconditions to making the payments
required and described by the Settlement are met, according to the methodology and terms set
forth in the Settlement Agreement.

13. ‘It is ordered that any and all Settlement Payment checks issued to Settlement

Class Members that are not deposited or cashed within one hundred eighty (180) calendar days

3

 

 

 

[PROPOSED] FINAL APPROVAL ORDER AND JUDGMENT

 
Oo CO IB DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-cv-02006-JAM-KJN Document 28 Filed 04/20/20 Page 5of5

from the date of their mailing will be cancelled and the funds associated with such cancelled
checks shall remain the property of Defendant. The funds associated with Settlement Payments of
those Class Members who submit a timely and valid Request for Exclusion (“Opt-Out Employees”)
shall also remain the property of Defendant.

14. After entry of this Final Approval Order and Judgment, the Court shall retain
jurisdiction to construe, interpret, implement, and enforce the Settlement Agreement and this
Final Approval Order and Judgment, to hear and resolve any contested challenge to a claim for
settlement benefits, and to supervise and adjudicate any dispute arising from or in connection
with the distribution of settlement benefits.

15. Notice of entry of this Final Approval Order and Judgment shall be given to the
Class Members by posting a copy of the Final Approval Order and Judgment on Simpluris,
Inc.’s website for a period of at least sixty (60) calendar days after the date of entry of this Final

Approval Order and Judgment. Individualized notice is not required.

 

 

IT IS SO ORDERED.
DATE: Avril Ab Xb¢0 LUI Vind
4 , [iptorable John A. Mendez yy
dge of the United ‘States District Court

4

 

 

 

[PROPOSED] FINAL APPROVAL ORDER AND JUDGMENT

 
